Case 1:20-cv-02811-AT Document 32 Filed 07/17/20 Page 1 of 2

USDC SDNY
DOCUMENT

UNITED STATES DISTRICT CO |} ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW ‘ff DOC #:

 

WILLIAM ZHANG, individually and on behalf of
all others similarly situated,

Plaintiff,
V.

CIVIC TECHNOLOGIES, INC., VINNY
LINGHAM, and JONATHAN SMITH,

Defendants.

 

 

DATE FILED: 7/17/2020

 

Case No. 1:20-cv-02811-AT

Honorable Analisa Torres

ORDER APPOINTING LEAD PLAINTIFFS
AND APPROVING SELECTION OF CO-LEAD COUNSEL

On this 7 day of July 2020, the Court considered David Chua and Joel Deutsch’s

Motion for Appointment of Lead Plaintiffs and Approval of Selection of Co-Lead Counsel in the

above-captioned action pursuant to the Private Securities Litigation Reform Act of 1995, 15 U.S.C.

§77z-1(a)(3)(B). Having considered the Motion, and the materials submitted in support thereof,

the Motion is GRANTED.

IT IS HEREBY ORDERED THAT:

1. David Chua and Joel Deutsch are appointed Lead Plaintiffs in the above-captioned action.

2. The Court designates the law firms Roche Cyrulnik Freedman LLP and Selendy & Gay

PLLC as Co-Lead Counsel in this action.

3. Co-Lead Counsel shall be generally responsible for coordinating activities during pretrial

proceedings and shall:

a. Determine and present (in briefs, oral argument, or other fashion as may be

appropriate, personally or by a designee) to the Court and opposing parties the
Case 1:20-cv-02811-AT Document 32 Filed 07/17/20 Page 2 of 2

position of Lead Plaintiffs and the proposed class on all matters arising during
pretrial proceedings;

b. Coordinate the conduct of discovery on behalf of Lead Plaintiffs and the proposed
class consistent with the requirements of Rule 26 of the Federal Rule of Civil
Procedure, including preparation of interrogatories and requests for production of
documents and the examination of witnesses in depositions;

c. Conduct settlement negotiations on behalf of Lead Plaintiffs and the proposed class;

d. Enter into stipulations with opposing counsel as necessary for the conduct of the
litigation;

e. Prepare the case for and conduct trial; and

f. Perform such other duties as may be incidental to the proper coordination of pretrial
and trial activities or authorized by future order of the Court.

. All securities class actions raising similar claims subsequently filed in or transferred to the

United States District Court for the Southern District of New York shall be consolidated

into this action, and this Order shall apply to every such action, absent any further order of

the Court.

The Clerk of Court is directed to terminate the motion at ECF No. 21.

SO ORDERED.

Dated: July 17, 2020
New York, New York =

 

ANALISA TORRES
United States District Judge
